SILVERMAN, Circuit Judge,
dissenting.
I would deny the petition because the BIA was not shown to have abused its discretion in denying the motion to reopen. The petitioners failed to come forward with any evidence that they did not receive notice of hearing. The notice was sent by certified mail to petitioners’ address of record, where the return receipt was signed for. In their motion to reopen, petitioners failed to submit a declaration, an affidavit, or any other evidence attesting that the notice was sent to the wrong address, that they did not receive the notice, or that it was signed for by someone other than one of the petitioners. If they subsequently changed their address without notifying *879the immigration court or the INS, they did so at their own peril.